ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor and Debtor
  in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                       Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                              Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,
                              Debtor.


                        NOTICE OF ADJOURNMENT
                         Debtor.
              PLEASE TAKE NOTICE that the hearing on the Application of the Official

Committee of Unsecured Creditors for Entry of Order Authorizing Retention and Employment of

Cullen and Dykman LLP as Substitute Counsel for the Official Committee of Unsecured Creditors

[Doc. Nos. 374 and 396] and the pretrial conference in the adversary proceeding styled, Iliad

Research and Trading, L.P. v. Robert Francis Xavier Sillerman [Adv. Proc. No. 19-01119-mkv],

originally scheduled for August 7, 2019 at 10:00 a.m. have been adjourned to August 7, 2019 at

11:00 a.m. (prevailing Eastern Time) before the Honorable Mary Kay Vyskocil, United States

Bankruptcy Judge, in Courtroom 501 of the United States Bankruptcy Court for the Southern

District of New York, One Bowling Green, New York, NY 10004.




                                   [signature page follows]
Dated: New York, New York
       August 5, 2019


                                ROSEN & ASSOCIATES, P.C.
                                Counsel to the Debtor and Debtor
                                 in Possession

                                By:
                                        Paris Gyparakis
                                747 Third Avenue
                                New York, NY 10017-2803
                                (212) 223-1100




                            2
